1
2
3
4
                                           JS-6
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11    ANDRES AGUIAR,                                 Case No. EDCV 18-805-FMO (KK)
12                               Petitioner,
13                        v.                         JUDGMENT
14    DAVID SHINN,
15                               Respondent.
16
17
18         Pursuant to the Order Accepting Findings and Recommendation of United
19   States Magistrate Judge,
20         IT IS HEREBY ADJUDGED that this action is dismissed without prejudice.
21
22   Dated: September 16, 2019
                                                                   /s/
23
                                               FERNANDO M. OLGUIN
24                                             United States District Judge
25
26
27
28
